El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La contestación en un pleito sobre cobro de pagaré admitía el otorgamiento del mismo pero negaba que éste no hubiese sido pagado o que no se hubiera relevado de pago a los de-mandados. Durante el juicio sólo compareció el demandante, ofreció prueba para probar las cuestiones en controversia y la corte dictó sentencia a su favor. Tenemos ante nos una moción para desestimar por frívola la apelación interpuesta contra tal'sentencia.
Durante la vista ante este tribunal los apelantes sostu-vieron oralmente que la demanda era insuficiente. La teoría era que el pagaré estaba nominalmente suscrito por dos per-sonas pero que uno de los otorgantes aparecía estar firmando por poder sin que conste alegación alguna de que el apoderado estuviera autorizado para firmar a nombre de dicho otorgante.
*771En la demanda se alegaba que los demandados mencio-nados en el título del caso suscribieron y entregaron al deman-dante el pagaré descrito. En ausencia de cualquier autoridad en contrario somos de opinión que la alegación contenida en la demanda era la exposición del becbo último de que cada uno de los demandados era un otorgante del pagaré, ora lo suscribiera directamente o por mediación de un agente. Qui facit per alium facit per se.
Aun suponiendo que la demanda fuera defectuosa o que expusiera una conclusión de becbo o de derecho, el defecto era de tal clase que podía ser subsanado por la prueba. Casi toda presunción surge a favor de la sentencia basta que se demuestre que el becbo es distinto. Omnia pra&swmmtur rite et solemniter esse acta donee probetur in contrarium. 46 C. J. 1092, nota 76. .Véase también 4 C. J. 755.

La apelación debe ser desestimada por frívola.